FORM 8-K UNITED STATE SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 22, 2010 AMERICAN HOME FOOD PRODUCTS, INC. (Exact name of registrant as specified in its charter) New York 0-26112 41-1759882 (State of Jurisdiction) (Commission File Number) (IRS Employer ID No.) 500 West 37th Street New York, New York (Address of Principal Executive offices) (Zip Code) Registrant's telephone number, including area code 212-871-3150 Title of each class Name of each exchange on which registered Common Stock $.001 par value OTC Electronic Bulletin Board Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On July 22, 2010, the Registrant announced that it heldits annual meeting of the company’s common shareholders.At the meeting, the shareholders elected the following eight nominees to the board of directors: Mr. Keith DeMatteis Mr. Daniel W. Dowe Mr. Charles Knott Mr. William Lavin Mr. Donald Moriarty Mr. John Nesbett Mr. Jeffrey Roberts Mr. Thomas Thornton The shareholders also approved the change of Registrant's corporate name to Artisanal Brands, Inc. to correspond with its brand name, Artisanal Premium Cheese.Shareholders also approved the appointment of Sherb & Co., LLP, to serve as the Company’s auditing firm for the fiscal year ending May 31, 2011. Registrant's President and Chief Executive Officer, Daniel W. Dowe, provided shareholders with an overview of the company’s immediate plans to expand its brand within the three market segments it serves – foodservice, retail, and direct consumer-online.The Company is exploring several expansion initiatives in the retail sector, including potential opportunities with regional retail cheese distributors and global wine and spirit companies. A copy of the announcement is attached to this Form 8-K. Item 9.01 Financial Statements And Exhibits. (d) Exhibits. 99 Press release dated July 22, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMERICAN HOME FOOD PRODUCTS, INC. By: /s/ Daniel W. Dowe Daniel W. Dowe President DATED:July 23, 2010
